Judgment and order unanimously affirmed, without costs. Memorandum: Upon the evidence presented we conclude that by no rational process could the jury find in favor of plaintiff that defendants employed or directed plaintiff to perform labor within the meaning of section 240 of the Labor Law. (Galbraith v. Pike & Son, 18 A D 2d 39; Mendes v. Caristo Constr. Corp., 5 A D 2d 268, affd. 6 N Y 2d 729.) We pass upon no other question. (Appeal from judgment and order of Jefferson Trial Term dismissing complaint in negligence action.) Present — Goldman, P. J., Del Vecchio, Witmer, Gabrielli and Bastow, JJ.